Citation Nr: 0915607	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  00-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
fractured medial malleolus, right tibia.

2.  Entitlement to a compensable rating for a fractured neck, 
right talus, with contusion of the foot.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1974 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on June 4, 2004, which vacated an 
April 2001 Board decision and remanded the case for 
additional development.  On April 26, 2004, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
granted an unopposed motion to vacate a December 2001 order 
by the Court as to these issues.  The case initially arose 
from a December 1999 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2000, the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded by the Board for additional 
development in August 2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The Veteran is presently receiving the maximum schedular 
rating for his fractured medial malleolus, right tibia, 
manifest by marked limitation of ankle motion; there is no 
evidence of any unusual circumstances related to this 
disability.

3.  Fractured neck, right talus, with contusion of the foot 
is manifest by X-ray evidence of arthritis with decreased 
hind foot movement. 
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
fractured medial malleolus, right tibia, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Codes 5262, 5271 (2008).

2.  The criteria for a 10 percent rating, but no higher, for 
a fractured neck, right talus, with contusion of the foot 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the Veteran by correspondence 
dated in August 2002 and August 2008.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  For an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A notice as 
to these matters was provided in August 2008.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service treatment records show that in March 1976 the Veteran 
sustained injuries to the right foot and ankle by a heavy 
steel door from a track vehicle.  X-rays revealed an 
unmisplaced talar neck fracture and a fracture of the medial 
malleolus.  There was marked swelling and ecchymosis about 
the right foot and ankle with fracture blisters, but no nerve 
or artery involvement.  The final hospital diagnoses included 
closed fracture to the right medial malleolus, closed 
fracture to the right talar neck, and soft tissue crush 
injury to the right foot.

Service connection was established in December 1976 for 
residuals of a fracture to right medial malleolus and tibia 
and for residuals of a fracture to the neck of the right 
talus with contusion of the foot.  Separate 10 percent 
ratings were assigned.

In correspondence dated in December 1998 the Veteran, in 
essence, requested entitlement to an increased rating for his 
service-connected right lower extremity disabilities.  

VA outpatient records dated from June 1998 to April 1999 show 
no evidence of complaints, clinical findings, or treatment of 
the right ankle or foot.  

On VA examination in June 1999 the Veteran complained of 
swelling and stiffness of the right ankle.  Physical 
examination revealed a mild deformity of the medial malleolus 
and mild generalized edema with no tenderness to palpation.  
It was noted the Veteran ambulated normally and without 
antalgia.  Range of motion studies showed 3 degrees of 
dorsiflexion and 40 degrees of plantar flexion of the right 
ankle in comparison with 10 degrees of dorsiflexion and 50 
degrees of plantar flexion of the left ankle.  There was no 
evidence of lateral instability and the Veteran was able to 
heel and toe rise without pain.  There was no tenderness to 
palpation of the mid foot or calcaneal area and no motor 
sensory changes of the right lower extremity.  There was no 
muscle wasting.  He did not employ a brace on the ankle nor 
did he use a crutch or cane.  X-rays of the right foot and 
ankle revealed an old fracture of the right medial malleolus 
and talus with mild degenerative changes of the hindfoot.  
The alignment was normal.  The diagnoses included a history 
of right ankle and foot fractures with mild limitation of 
motion and stiffness.

A November 1999 Social Security Administration (SSA) 
determination found the Veteran was disabled based upon his 
medical disabilities.  It was noted he had a severe 
impairment as a result of physical and mental disabilities 
including status post right foot fracture with limited 
residual function.  It was further noted that the severity of 
his mental impairments had precluded him from working for at 
least twelve continuous months.  

VA treatment records dated in March 2000 noted diagnoses 
including arthralgia to the right foot.  An April 2000 report 
noted trace edema to the posterior tibial right ankle.  

The Veteran testified in May 2000 that he had swelling and 
pain in his ankle and foot that did not change over time.  He 
stated his disability interfered with his work as a truck 
driver and that he had to prop up his right foot with the 
left foot because of difficulty after long periods of 
driving.  He also testified that the pain in his right ankle 
and foot disturbed his sleep and kept him from walking long 
distances.  He stated that he could run, but that he did not 
generally do so.  He stated he took over-the-counter 
medicines for pain.  In subsequent statements and briefs 
submitted in support of his claims the Veteran asserted that 
his right ankle and foot disabilities had resulted in a 
marked interference with his ability to work as a truck 
driver.
On VA examination in July 2000, the Veteran reiterated his 
complaints.  The examiner noted there was mild edema of the 
ankle below the medial and lateral malleolus with no crepitus 
on range of motion.  There was no instability and flexor and 
extensor strength was 5/5.  There was some additional 
limitation of motion as shown by dorsiflexion to 0 degrees 
and plantar flexion to 35 degrees without evidence of pain on 
motion.  The gait was normal.  X-rays revealed an old healed 
fracture of the medial malleolus with possible old fracture 
of the talus and secondary degenerative joint disease of the 
ankle joint.  There were no degenerative or arthritic changes 
in the joints of the right foot.  The diagnoses included a 
history of fracture of the medial malleolus and a fractured 
neck of the right talus with stiffness, mild limitation of 
motion, and degenerative arthritis of the ankle joint.

At his October 2000 hearing the Veteran testified that his 
foot and ankle caused pain with prolonged standing or walking 
or driving.  He reported his ankle was unstable and that his 
foot was, in essence, structurally deformed.  He did not have 
full range of motion of his ankle and had to prop his right 
foot up with his left foot when he drove.  He could not 
specify how often his foot or ankle gave out, stating only 
that it happened after standing, walking, or driving for any 
length of time.  

VA treatment records dated in May 2001 show the Veteran 
requested an examination of his right ankle to support his 
claim for an increased rating.  The examiner noted he was in 
no acute distress.  There was limitation of motion, but no 
evidence of edema to the right ankle.  A July 2001 report 
noted he complained of right ankle discomfort, stiffness, and 
burning.  He reported he was unable to stand for long periods 
of time or walk long distances.  The examiner noted there was 
posterior medial and lateral malleolus swelling.  
Dorsiflexion was limited to 30 degrees.  Sensation was equal, 
bilaterally.  

On VA examination in September 2002 the Veteran complained of 
right ankle morning stiffness lasting about one hour and 
evening ankle swelling when he stood or walked during the 
day.  He reported he lost his job as a long-distance trucker 
because he could no longer press down on the accelerator.  
The examiner noted the ankle was not obviously deformed.  
There was mild swelling about the medial malleolus, but no 
tenderness to palpation.  Dorsiflexion was to less than five 
degrees, plantar flexion was to 25 degrees, eversion was to 
10 degrees, and inversion was to 10 degrees.  There was no 
discomfort on resisted plantar flexion.  X-rays of the right 
foot and ankle revealed an old fracture of the talus and mild 
degenerative arthritis of the ankle joint.  The diagnoses 
included degenerative joint disease of the right ankle, 
status post fracture of the medial malleolus of the right 
tibia, and status post fracture of the right talus.  

VA examination in November 2008 noted the Veteran's right 
ankle fracture injury had bothered him since the date of 
injury as his activity increased, with limits on ankle range 
of motion which interfered with climbing, squatting, and 
stooping.  He was taking pain medication.  An examination of 
the right foot revealed no pain, swelling, heat, redness, 
stiffness, fatigability, weakness, or lack or endurance.  
There was no evidence of flare-ups of any symptoms.  He was 
able to stand for 15 to 30 minutes and could walk for a 
quarter mile.  He used no assistive devices.  

The examiner also noted there was no evidence of painful 
motion, swelling, instability, weakness, or abnormal weight 
bearing.  There was objective evidence of tenderness to 
palpation, but no muscle atrophy or other foot deformity.  
Gait revealed a decreased stride length on the right and 
increased pronation to the right ankle.  X-rays revealed a 
calcific density projecting over the talofibular joint 
possibly representing a loose body.  A lateral view showed a 
progressive narrowing of the tibiotalor joint with 
irregularity of the anterior tibia and possible bony 
impingement with the talus.  A impression of progressive 
degenerative change and deformity was provided.  The examiner 
noted a diagnosis of proximal foot/ankle soft tissue trauma 
with no pathology of the foot distal to the talus.  

An examination of the right ankle revealed symptoms of pain 
and stiffness, but no deformity, giving way, instability, 
weakness, incoordination, decreased speed of joint motion, 
episodes of dislocation or subluxation, locking episodes, 
effusions, inflammation, affected motion of the joint, or 
flare-ups of joint disease.  It was noted the Veteran's gait 
was antalgic with toes everted to the line of progression.  
There was an abnormal shoe wear pattern on the right and the 
shoe counter was broken down medially consistent with a 
pronated right ankle.  The examiner noted there was evidence 
of edema, tenderness, and pain at rest with decreased hind 
foot movement on the right, but no ankle instability or 
tendon abnormality.  There was valgus of about 15 degrees.  
Range of motion studies revealed right dorsiflexion from 0 to 
5 degrees with objective evidence of pain on active motion.  
There was no objective evidence of pain following repetitive 
motion or additional limitations after three repetitions and 
no joint ankylosis.  Maximum circumference of the right calf 
was 39 centimeters compared to 41 centimeters on the left.  
X-rays revealed an old healed fracture of the medial 
malleolus with a possible old fracture of the talus and 
secondary degenerative joint disease of the ankle joint.  The 
diagnoses included status post right ankle fracture to the 
medial malleolus and talus with degenerative joint disease.

The examiner noted the disability had significant effects on 
the Veteran's usual occupation as a truck driver.  The 
impacts on his occupational activities included decreased 
mobility, problems with lifting and carrying, and pain.  It 
was noted these affected physical employment, but that there 
was no impact on sedentary employment.  The effects on usual 
daily activities were severe to sports, moderate to chores 
and exercise, but only mild on activities such as shopping, 
recreation, and driving.  It was also noted that he had 
retired from his occupation as a truck driver in 1997 because 
of physical problems including residuals of back surgery, 
herniated nucleus pulposus, and ulcerative colitis.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
2
0

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
1
0
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008)

526
2
Tibia or Fibula, impairment of:

Nonunion of the tibia and fibula, with loose 
motion, requiring a brace
40

Malunion of:


with marked knee or ankle disability
30

with moderate knee or ankle disability
20

with slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2008).

527
1
Ankle, limited motion of:

Marked
20

Moderate  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).
527
2
Subastragalar or tarsal joint, ankylosis of:

In poor weight-bearing position
20

In good weight-bearing position
10
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2008)

 
Normal ankle motion.  38 C.F.R. § 4.71, Plate II (2008).

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

If the Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  
Right Medial Malleolus Fracture

Based upon the evidence of record, the Board finds the 
Veteran is presently receiving the maximum schedular rating 
for his fractured medial malleolus, right tibia, manifest by 
marked limitation of ankle motion.  A maximum schedular 
20 percent rating is assigned for disabilities manifested by 
marked ankle limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  There is no evidence of a tibia or 
fibula impairment manifested by malunion or nonunion as to 
warrant a higher alternative disability rating.  Therefore, 
entitlement to a rating in excess of 20 percent for a 
fractured medial malleolus, right tibia, is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  Although the Veteran stated he was unable to 
work as a truck driver because of his ankle disability, the 
November 2008 VA examiner found the disorder would have no 
impact on sedentary employment.  The Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for 
entitlement to an increased rating for a fractured medial 
malleolus, right tibia.  



Fractured Neck of the Right Talus

The Board finds that the Veteran's service-connected 
fractured neck of the right talus with contusion of the foot 
is manifest by X-ray evidence of arthritis with decreased 
hind foot movement.  Decreased hind foot movement is an 
impairment independent of the limitation of ankle motion with 
decreased dorsiflexion and plantar flexion for which the 
Veteran is separately rated.  The evidence in this case shows 
that VA X-ray examination in November 2008 revealed a 
calcific density projecting over the talofibular joint 
possibly representing a loose body.  A lateral view also 
showed a progressive narrowing of the tibiotalor joint with 
irregularity of the anterior tibia and possible bony 
impingement with the talus.  A impression of progressive 
degenerative change and deformity was provided.  The 
examiner, however, found there was no pathology of the foot 
distal to the talus.  The evidence demonstrates no more than 
a moderate foot impairment and there is no evidence of tarsal 
joint ankylosis for a higher rating.  Therefore, the Board 
finds that an increased 10 percent rating, but no higher, 
under the criteria of diagnostic code 5010 is warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a 
fractured medial malleolus, right tibia, is denied.

Entitlement to a 10 percent rating, but no higher, for a 
fractured neck, right talus, with contusion of the foot, is 
allowed, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


